DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 6/21/2022. Claims 1-2, 9-12, 19-20 are pending and have been examined. Claims 3-8 and 13-18 are cancelled.
Response to Amendments and Arguments
2.	 Applicant's amendments and arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the amendments amount to merging dependent claims 3-8 into independent claim 1 (and similarly for other independent claims). Because dependent claims 3-8 had been rejected in the previous Office action, the amended claims are likewise rejected. Detailed rejection rationale is presented in the following section.
	Claims 9 and 19 could be allowable if the step of “combining the responses of the plurality of voice assistants” is made more specific, different from reference SOLARO’s teaching.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 10-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20080059195; hereinafter BROWN) in view of San Martin et al. (US 20150127594; hereinafter San Martin). 
 	As per claim 1, BROWN (Title: Automatic pruning of grammars in a multi-application speech recognition interface) discloses “An electronic apparatus comprising: a memory configured to store information regarding a plurality of voice assistants and information regarding a voice assistant for each of a plurality of domains; and a processor (BROWN, [Abstract], Management of multiple voice-controlled applications <read on voice assistants which can be broadly interpreted>; [0017], the computing device 100 typically includes at least one processing unit 102 and system memory 104) configured to:
based on an input voice of a user being received via a microphone, [ identify a domain corresponding to the input voice ] by inputting a text corresponding to the input voice to [ an artificial intelligence model ] trained to determine a domain of the input voice among the plurality of domains; identify a first voice assistant corresponding to the identified domain among the plurality of voice assistants based on the information stored in the memory; input the text corresponding to the input voice to a binary classifier and identify whether the identified voice assistant is able to provide a response to the input voice based on an output value of the binary classifier (BROWN, [0020], audio input devices 113 .. a speech recognition system  <read on text transcription> .. microphones; Fig. 5; [0047], a speech recognition interface .. Each application provides a list of five commands to be registered <read on stored information> and used by the control application. For example, navigation assistance application 504 <read on a first voice assistant corresponding to the first domain> may provide commands “plan route”, “directions”, “location”, “map”, and “zoom” .. Satellite radio tuner application 506 <read on a second voice assistant corresponding to the second domain> may provide the commands “station”, “scan”, “volume”, “seek”, and “set station” <where the 10 different commands read on if a voice assistant is able/unable to provide a response based on if the input voice can match a registered command (e.g., one of the ten commands), which also reads on the binary classifier, e.g., if the input text is ‘map’ then a match in the navigation assistance application is found and the classifier output would be an ‘Yes’ but for the Satellite radio tuner application, the output would be a ‘No’); 
based on the identified first voice assistant being identified to be unable to provide a response to the input voice, obtain a response to the input voice from at least one of the plurality of voice assistants other than the identified [[first]] voice assistant; and provide at least one of a plurality of obtained responses as a response to the input wherein the processor is further configured to: based on the identified first voice assistant being identified to be unable to provide a response to the input voice, input a response of each of the plurality of voice assistants to a rescoring module and obtain an accuracy score corresponding to each of the plurality of voice assistants, identify a second voice assistant which provided a response with a highest the accuracy score among the plurality of voice assistants, provide a response of the identified second voice assistant as a response to the input voice, and [ train the binary classifier ] based [[on]] the response of the identified second voice assistant (BROWN, [0047], a speech recognition interface .. Each application provides a list of five commands to be registered <read on stored information> and used by the control application. For example, navigation assistance application 504 may provide commands “plan route”, “directions”, “location”, “map”, and “zoom” .. Satellite radio tuner application 506 may provide the commands “station”, “scan”, “volume”, “seek”, and “set station” <read on a ready mechanism to produce, e.g. for an input ‘map’, different recognized/matched results with different recognition accuracy scores, where the system can define any threshold score for recognized/unrecognized, and to select the best recognition result with the highest score>).” 
BROWN does not expressly disclose “identify a domain corresponding to the input voice .. an artificial intelligence model .. train the binary classifier ..” However, the feature is taught by San Martin (Title: Transfer learning for deep neural network based hotword detection).
In the same field of endeavor, San Martin teaches: [0020] “Upon determination that a sequence of frames .. has probability <read on accuracy> above a threshold probability that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords. For instance, the user device may exit a standby state, launch an application <read on identifying a domain or a voice assistant based on keyword recognition>, or perform another action” and [0003] “training a deep neural network <read on an artificial intelligence model. Also read on a ready mechanism to train a binary classifier> with a first training set by adjusting values for each of a plurality of weights included in the neural network, and training the deep neural network to determine a probability that data received by the deep neural network has features similar to key features of one or more keywords or key phrases, the training comprising providing the deep neural network with a second training set and adjusting the values for a first subset of the plurality of weights, wherein the second training set includes data representing the key features of the one or more keywords or key phrases.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of San Martin in the system (as taught by BROWN) for employing neural networks to identify application/domain/ voice assistant based on recognized keywords, as well as for implementing a binary classifier.
As per claim 2 (dependent on claim 1), BROWN in view of San Martin further discloses “15based on the text converted from the input voice including a trigger word for activating the voice assistant among the plurality of voice assistants, identify the voice assistant corresponding to the trigger word (San Martin, [0020], Upon determination that a sequence of frames contains a digital representation of one of the specific keywords, or has probability above a threshold probability that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords. For instance, the user device may exit a standby state, launch an application <read on identifying and activating a voice assistant based on keyword recognition>, or perform another action).”
As per claim 10 (dependent on claim 1), BROWN in view of San Martin further discloses “1540determine the text converted from the input voice as a text recognizable by a voice assistant which provided a response with a highest accuracy (San Martin, [0020], Upon determination that a sequence of frames .. has probability above a threshold probability that the sequence of frames contains a digital representation of one of the specific keywords <read on a ready mechanism to compute probability and select the highest one as the most accurate for selecting the voice assistant>; BROWN, [0047], a speech recognition interface .. Each application provides a list of five commands to be registered and used by the control application <read on to recognize the input voice and provide response, with similar ready mechanism in computing probability for response accuracy>); and 
update an artificial intelligence model trained based on texts recognizable by the voice assistant based on the determined text (San Martin, [0035], the deep neural network 104 is previously trained for speech recognition with a suitable initial training set to initialize the hidden layers of the deep neural network where the parameters for all layers of the deep neural network 104 are updated during training. The deep neural network 104 is then trained using a second training set <read on updating the model with the same training mechanism for each application/keyword and the associated commands>, potentially smaller than the initial training set that includes data for the output categories, e.g., the specific keywords and key phrases which the deep neural network 104 will identify).”
Claims 11-12 (similar in scope to claims 1-2) are rejected under the same rationale as applied above for claims 1-2. 
Claim 20 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
4.	Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN in view of San Martin, and further in view of Solaro, et al. (US 20110004608; hereinafter SOLARO).
As per claim 9 (dependent on claim 1), BROWN in view of San Martin further discloses “15based on the accuracy score of the response of each of the plurality of voice assistants being within a predetermined range, provide a response to the input voice by [ combining the responses of the plurality of voice assistants ] (San Martin, [0020], Upon determination that a sequence of frames .. has probability above a threshold probability <read on a ready mechanism to compute probability and select the qualified voice assistant as a system design choice> that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords .. launch an application, or perform another action <read on providing a corresponding response>; BROWN, [0047], a speech recognition interface .. Each application provides a list of five commands to be registered and used by the control application <read on to recognize the input voice and provide response, with similar ready mechanism in computing probability for response accuracy score>).” 
BROWN in view of San Martin does not expressly disclose “combining the responses of the plurality of voice assistants ..” However, the feature is taught by SOLARO (Title: Combining and re-ranking search results from multiple sources).
In the same field of endeavor, SOLARO teaches: [0002] “combining and re-ranking results of a search performed by multiple search sources involves inputting the results from two or more different search sources, applying a uniform ranking system to all the different result sets, and then combining and presenting the results to a user.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SOLARO in the system (as taught by BROWN and San Martin) for combining multiple responses from a plurality of voice assistants to present to the user.
 Claim 19 (similar in scope to claim 9) is rejected under the same rationale as applied above for claim 9. 
Conclusion
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		7/11/2022Primary Examiner, Art Unit 2659